GRANT, Judge,
dissenting.
I respectfully dissent. The court’s opinion today in no manner adequately addresses the critical question posed by this case: Is an indirect collision between a hit-and-run automobile and an insured’s vehicle sufficient to satisfy the “physical contact” requirement contained in the uninsured motorist clause of the insured’s automobile liability policy? Citing Balestrieri v. Hartford Accident & Indemnity Insurance Co., 112 Ariz. 160, 540 P.2d 126 (1975), the majority quickly concludes that there has been no such prerequisite physical contact when a hit-and-run vehicle collides with an intermediary automobile, causing it in turn to collide with the insured’s vehicle. However, Balestrieri holds merely that inclusion of hit-and-run coverage in an automobile insurance contract is neither mandatory nor forbidden under Arizona’s uninsured motorist statute and state public policy. Therefore, imposition of a physical contact requirement as a condition precedent to an insurer’s liability under such a hit-and-run clause is purely a matter of contract between the insurer and insured. 112 Ariz. at 163, 540 P.2d at 129. Balestrieri does not deal with the nature of physical contact required before an insured may collect under the uninsured motorist provision of his or her insurance policy. Indeed, it was undisputed in Balestrieri that there was absolutely no contact between the “hit-and-run” vehicle and the insured’s automobile, which struck a light pole after swerving to avoid the unidentified car. For this reason, Balestrieri itself does not speak to the precise issue in the case sub judice.
The majority would take the contractual “physical contact” language at its face value, denying recovery in every situation except where the unidentified vehicle has made actual, direct contact with the insured or a car he or she occupies. This analysis is simplistic. Although made in the context of statutory construction, the comments of former Chief Judge Benjamin Cardozo are instructive:
Few words are so plain that the context or the occasion is without capacity to enlarge or narrow their extension. The thought behind the phrase proclaims itself misread when the outcome of the reading is injustice or absurdity. Adherence to the letter will not be suffered to “defeat the general purpose and manifest policy intended to be promoted”.
Surace v. Danna, 248 N.Y. 18, 21, 161 N.E. 315, 316 (1928) (citations omitted). The case we consider today presents sufficient facts from which may be inferred a meaning other than that given to the physical contact requirement by the majority. The inquiry must delve more deeply.
There is a fundamental difference between cases such as Balestrieri, where an allegedly “phantom” vehicle causes another to swerve and crash or leave the road, without actually hitting it, and those in which the phantom actually makes contact with one car, causing it to then collide with another. The basic policy behind a “physical contact” requirement in hit-and-run cases, protection of the insurer from fraudulent claims, legitimately works to bar recovery in cases of the former type. There is great motivation for drivers in single car accidents to fabricate hit-and-run stories in order to collect on their insurance policies. Technically, these cases are not hit-and-runs at all, for there has been no hit. See Gardner v. Aetna Casualty & Surety Co., 114 Ariz. 123, 559 P.2d 679 (App.1976); Page v. Insurance Co. of North America, 256 Cal. App.2d 374, 64 Cal.Rptr. 89 (1967). As to the latter class however, where evidence of an actual collision with a hit-and-run vehicle exists, the purpose behind the requirement fades and mechanical application of the physical contact provision to bar recovery becomes not only meaningless, but ineq*487uitable. Where there is indisputable evidence that a phantom vehicle did exist, as where it actually collided with one vehicle, there is little rational justification for failing to at least initially recognize the veracity of the insured’s claim. Allowing an insured the opportunity to prove his case where indirect physical contact has occurred does no violence to the policy and manifest objective of protecting insurers from facially fraudulent claims. Indirect contact constitutes as legitimate a predicate for liability under physical contact clauses as does direct contact. See J. Appleman, Insurance Law and Practice §'5095.25 (1981); I. Schemer, Automobile Liability Insurance § 30.02[1] (2d ed. 1981); Annot., 25 A.L. R. 3d 1299 (1969).
Cases from other jurisdictions are both supportive and clear. Although the physical contact requirement is legislatively imposed by California and New York, in each state the statutory formulation is almost identical to the contract language in this case. In Inter-Insurance Exchange v. Lopez, 238 Cal.App.2d 441, 47 Cal.Rptr. 834 (1965), the California Court of Appeals held that indirect contact, of the sort here involved, satisfied the physical contact requirement for recovery under its uninsured motorist provision. The court stated that:
The requirements of physical contact and notice are intended to prevent frauds, not to lessen the coverage extended to innocent motorists. We believe the physical contact requirement, designed to prevent false claims, should not be extended to defeat recovery in cases where fraud clearly does not exist.
238 Cal.App.2d at 446, 47 Cal.Rptr. at 837 (citations omitted). Likewise, one year later the New York Court of Appeals held that under its statutorily prescribed uninsured motorist provision, the physical contact requirement was satisfied by indirect contact through a third, intermediary vehicle as well as by actual contact between the insured and the hit-and-run automobile. Motor Vehicle Accident Indemnification Corp. v. Eisenberg, 18 N.Y.2d 1, 271 N.Y. S. 2d 641, 218 N.E.2d 524 (1966). The Eisen-berg court considered that:
[I]t is ... apparent that the actual contact situation is juridically indistinguishable from the situation in the present case. The vehicle which made actual contact with the appellant’s automobile in this case was a mere involuntary intermediary and, in the circumstances, we think it cannot logically serve to insulate the respondent ....
18 N.Y.2d at 4, 271 N.Y.S.2d 641, 218 N.E.2d at 525 (emphasis in original).
Again, but one year later still, the same result was reached in two separate cases construing not statutory provisions, but contract language, as in the present case. Both the United States Court of Appeals for the Fifth Circuit, in State Farm Mutual Automobile Insurance Co. v. Spinola, 374 F.2d 873 (5th Cir.1967), and the Washington Supreme Court, in Johnson v. State Farm Mutual Automobile Insurance Co., 70 Wash.2d 587, 424 P.2d 648 (1967), in construing exactly the same provision as is before the court today, have held that the physical contact requirement is satisfied where the insured’s vehicle is struck by a known intermediary automobile, after that vehicle was propelled into it by an unidentified hit-and-run vehicle. In Johnson, a case literally on “all fours” with ours, the Washington Supreme Court reasoned that:
Had [the insurer] intended the provision to apply only where there is actual and immediate, as opposed to indirect, physical contact between the hit-and-run vehicle and the vehicle of the insured, it should have so provided in unmistakably clear language. Language used in the policy was of [the insurer’s] choosing, and any ambiguities therein will be resolved against it.
70 Wash.2d at 590, 424 P.2d at 650 (citation omitted). See Lord v. Auto-Owners Insurance Co., 22 Mich.App. 669, 177 N.W.2d 653 (1970); Latham v. Mountain States Mutual Casualty Co., 482 S.W.2d 655 (Tex.Civ.App. 1972).
To blindly apply the language here involved so that appellant is entirely precluded from resort to the trial court would be *488an oversimplified, and somewhat naive, view of the insurance contract. Where the generally recognized purpose and policy behind such a provision fail to be served by technically strict construction of its terms, and where the words themselves are susceptible of multiple meanings, we must seek sensible interpretations rather than absurd results. I would reverse the summary judgment.
NOTE: The Honorable R. PORTER MUR-RY, a Retired Judge of a court of record, was authorized to participate by the Chief Justice of the Arizona Supreme Court pursuant to Arizona Const, art. VI, § 20.